Dewey, J.
This motion in arrest must be overruled. The signature of James H. Morton, the standing justice, was duly annexed to the papers without appending to the same the term “ standing ” justice. Such justice is properly described as jus*20tice of the police court. He is usually so designated in the provisions of the act creating the police court. The record is in all respects correct. In the absence of anything appearing to show the contrary, the trial is taken to have been before the standing justice. jExceptions overruled.